United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                                                             September 10, 2004
                        FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                            No. 04-60115
                          Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

MELVIN WICKS,

                                     Defendant-Appellant.

                       ______________________

          Appeal from the United States District Court
            for the Northern District of Mississippi
                      USDC No. 3:03-CR-56-P
                     ______________________

Before JOLLY, HIGGINBOTHAM, and PICKERING, Circuit Judges.

PER CURIAM:*

     Melvin Wicks entered a conditional guilty plea to drug

trafficking and firearm crimes.   He reserved the right to

challenge the denial of a motion to suppress evidence seized in a

search of his home.   Pursuant to the conditional plea, Wicks

appeals his conviction and contends that the search was invalid

because the warrant lacked sufficient particularity regarding the

items to be seized, and was not supported by probable cause.


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under limited circumstances set forth in 5TH CIR. R. 47.5.4.
Wicks contends that the defects in the warrant and its supporting

affidavit were so apparent and egregious that the “good faith”

exception to the exclusionary rule does not apply.1    In addition,

Wicks argues that the failure of the officers to serve the

warrant at the time of the search invalidated the search warrant

under Mississippi law and merits reversal and suppression.      We

affirm.

     Without reaching the question of whether the warrant was

otherwise valid, we decide that the evidence was properly

admitted under the good faith exception.2    The Fourth Amendment

does not require suppression of evidence obtained through a

deficient search warrant if a law officer “acting with objective

good faith has obtained [the] warrant from a judge or magistrate

and acted within its scope.”3    The good faith exception applies

unless: (1) the issuing judge was misled by information in an

affidavit that the affiant knew to be false or would have been

known except for a reckless disregard for the truth; (2) the

issuing judge wholly abandoned his neutral judicial role; (3) the

warrant was based on an affidavit so lacking in indicia of

probable cause as to render faith in it entirely unreasonable; or

(4) the warrant is so facially deficient that the executing



     1
         See United States v. Leon, 468 U.S. 897, 923 (1984).
     2
         See United States v. Davis, 226 F.3d 346, 350-51 (5th Cir.
2000).
     3
         Leon, 468 U.S. at 920 (footnote omitted).
officers cannot reasonable presume it to be valid.4

     Wicks asserts that the warrant and the supporting affidavit

fail under each point.   These assertions, however, are not

substantiated by the facts of the case.    Wicks fails to offer any

evidence to support his contentions that the affiant, Officer

Byrd, misled the issuing magistrate and that the magistrate

abandoned his neutral role.    These issues are waived by Wick’s

failure to properly brief them.5    In addition, Wicks’ assertion

that the warrant was facially deficient due to its lack of

particularity as to the items to be seized cannot be sustained in

light of the detailed list of seizable items incorporated by the

warrant and the accompanying affidavit.    Taken together, these

documents permitted the executing officers to reasonably know

what items to seize, providing adequate particularity to satisfy

the good faith exception.6    Finally, the affidavit supporting the

warrant provided a sufficient indicia of probable cause,

particularly in light of Officer Byrd’s additional oral testimony




     4
      Id. at 923; United States v. Foy, 28 F.3d 464, 473 n.20 (5th
Cir. 1994).
     5
       See American States Ins. Co. v. Bailey, 133 F.3d 363, 372
(5th Cir. 1998) (“Failure to provide any legal or factual analysis
of an issue results in waiver.”).
     6
      See United States v. Cherna, 184 F.3d 403, 410-13 (5th Cir.
1999) (crediting reliance on warrant that failed to incorporate
affidavit on its face); United States v. Beaumont, 972 F.2d 553,
560-62 (5th Cir. 1992).
before the issuing magistrate.7      Therefore, the good faith

exception applies.

       Wicks also contests the district court’s ruling on grounds

that the searching officer’s failure to serve him with the

warrant rendered the search fatally defective under Mississippi

law.       This argument must fail, however, because the proper

standard for determining the application of the exclusionary rule

in federal court in a case involving a federal offense is the

Fourth Amendment, not state law.8      The failure to deliver a copy

of a search warrant until the day after a search will not mandate

suppression under the Fourth Amendment absent a showing of

prejudice.9      Wicks has presented no evidence tending to show that

his delayed receipt of the search warrant prejudiced him in any


       7
      See United States v. Cisneros, 112 F.3d 1272, 1278 (5th Cir.
1997) (officers may in good faith rely on a warrant supported by
more than a “bare bones” affidavit); Roberson v. State, 595 So. 2d
1310, 1317 (Miss. 1992) (affidavit may be supplemented with oral
testimony to produce probable cause); United States v. Hill, 500
F.2d 315, 321 (5th Cir. 1974) (constitution does not mandate that
sworn statement in support of a search warrant be reduced to
writing).
       8
      See United States v. Walker, 960, F.2d 409, 415 (5th Cir.
1992) (“The question that a federal court must ask when evidence
secured by state officials is to be used as evidence against a
defendant accused of a federal offense is whether the actions of
the state officials in securing the evidence violated the Fourth
Amendment to the United States Constitution.”); United States v.
Eastland, 989 F.2d 760, 766 (5th Cir. 1993) (reasonableness of
search under the Fourth Amendment not dependent upon state law).
       9
      See United States v. Marx, 635 F.2d 436, 441 (5th Cir.      Unit
B Jan. 1981). Mississippi law is similar to federal law in        this
respect; therefore, suppression would be inappropriate in this    case
even if state law applied. See State v. Williams, 583 So. 2d 620,
624-25 (Miss. 1991).
way.

       The judgment of the district court is

       AFFIRMED.